Case: 08-50987     Document: 00511053147          Page: 1    Date Filed: 03/16/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                           March 16, 2010
                                     No. 08-50987
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

ROBERT STEEN

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:02-CR-180-1


Before JONES, Chief Judge, and DAVIS and WIENER, Circuit Judges.
PER CURIAM:*
        Robert Steen appeals the district court’s denial of his 18 U.S.C.
§ 3582(c)(2) motion for a reduction of sentence based on the United States
Sentencing Commission’s retroactive amendment to the base offense levels for
crack cocaine offenses.          Steen pleaded guilty in 2002 to conspiracy to
manufacture 50 grams or more of crack cocaine. At that time, the district
adopted the calculation of the presentence report assigning Steen a guidelines



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-50987   Document: 00511053147 Page: 2        Date Filed: 03/16/2010
                                No. 08-50987

range of 262 to 327 months of imprisonment and sentenced him to 262 months
in prison.
      Steen argues that the district court abused its discretion in refusing to
reduce his sentence to the low end of a recalculated guidelines range of 210 to
262 months based on the crack amendments. The district court found that Steen
was “eligible for a reduction in sentence” under § 3582(c)(2) but also found “that
the history and characteristics of the Defendant, the nature of the Defendant’s
criminal history and post-sentencing conduct, which includes a post-sentencing
conviction for inflicting serious bodily injury on a child, and three disciplinary
violations for assaultive conduct since the Defendant has been incarcerated,
demonstrate a history of violent assaultive conduct.” The district court did not
abuse its discretion in denying Steen’s § 3582(c)(2) motion. See United States v.
Evans, 587 F.3d 667, 672 (5th Cir. 2009).
      AFFIRMED.




                                        2